           Case 1:18-cv-01743-NONE-JLT Document 48 Filed 12/22/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    MYCHAL CONCEPCION (a/k/a/ MICHELLE                          Case No.: 1:18-cv-01743-NONE -JLT
      CONCEPCION),
12
                     Plaintiff,                                   [PROPOSED] ORDER GRANTING
13                                                                REQUEST TO SEAL DOCUMENTS
             v.                                                   (Doc. 47)
14
      CALIFORNIA DEPARTMENT OF
15    CORRECTIONS AND REHABILITATION, et al.,

16                   Defendants.

17

18          Federal Rule of Civil Procedure 26(c) permits the Court to issue orders to “protect a party or

19   person from annoyance, embarrassment, oppression, or undue burden or expense, including . . .

20   requiring that a trade secret or other confidential research, development, or commercial information not

21   be revealed or be revealed only in a specified way.” Only if good cause exists may the Court seal the

22   information from public view after balancing “the needs for discovery against the need for

23   confidentiality.’” Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. Cal. 2010) (quoting Phillips

24   ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1213 (9th Cir. 2002)).

25          Presumptively, documents filed in civil cases are to be available to the public. EEOC v. Erection

26   Co., 900 F.2d 168, 170 (9th Cir. 1990); see also Kamakana v. City and County of Honolulu, 447 F.3d

27   1172, 1178 (9th Cir.2006); Foltz v. State Farm Mut. Auto Ins. Co., 331 F.3d 1122, 1134 (9th Cir.2003).

28   The Court may seal documents only when the compelling reasons for doing so outweigh the public’s
            Case 1:18-cv-01743-NONE-JLT Document 48 Filed 12/22/20 Page 2 of 2


 1   right of access. EEOC at 170. In evaluating the request, the Court considers the “public interest in

 2   understanding the judicial process and whether disclosure of the material could result in improper use of

 3   the material for scandalous or libelous purposes or infringement upon trade secrets.” Valley

 4   Broadcasting Co. v. United States District Court, 798 F.2d 1289, 1294 (9th Cir. 1986).

 5           The plaintiff seeks to seal documents which describe the plaintiff’s history related to his gender

 6   assignment and need for gender reassignment. Due to the nature of the document, redaction is

 7   impractical. The information contained in the record is highly sensitive and is deserving of

 8   confidentiality. Thus, the Court finds a compelling need for the information contained in the record to

 9   remain private 1 and ORDERS Exhibit 1 to the Declaration of the Declaration of S. Chaiken (Doc. 46-1)
10   to be SEALED.

11
     IT IS SO ORDERED.
12

13       Dated:      December 22, 2020                                  /s/ Jennifer L. Thurston
                                                                UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25
     1
26     Counsel are advised that this order does not preclude the Court from issuing orders on the public docket which discusses
     information contained in the sealed administrative record. On the other hand, the Court may issue orders under seal temporarily
     and give the parties an opportunity to recommend redactions for the public version of the order. In this event, failing to
27
     recommend redactions may result in the Court docketing the full order, which would open the confidential information public
     review.
28
     AMENDED CLASS ACTION COMPLAINT
     Case No. CGC-20-588012                                                                                                     1
